PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/296,249
Filing Date: 18 Oct 2016
Appellant(s): Albl et al.



__________________
Edward J. Marshall
Reg. No. 45395
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 15 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of Claims 1-20 under 35 U.S.C. 101

(2) Response to Argument
Response to Appellant’s Arguments Regarding Claim Rejections under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
Claim 1
The Examiner rejects independent claims 1, 10, and 16 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts, such as delivering user-selected media content to portable devices. (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  The Examiner finds that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The Examiner also finds that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, 
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 10, and 16 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Claim 1, in essence, recites determining that an ad song associated with an advertiser has been for broadcast within a proximity threshold of a commercial set, wherein the proximity threshold is set to a value that accounts for latency between a first time at which the ad song was provided to a consumer and a second time at which the automated media scheduling system determines that the ad song has been provided to the consumer; and automatically inserting the ad-song advertisement. The Specification makes clear that the invention relates to choosing advertisements triggered by content relevant to an advertiser and inserting those triggered advertisements into a media channel. “For example, an advertiser can place an advertising buy for a terrestrial, online, or mobile media provider, such as a radio station, and request ads to be run adjacent to, or within a certain time period prior to or after, an ‘ad song’ is played.” Spec. 5:13-15.
Dependent claims further highlight that the claims are related to advertising and marketing. See, e.g., claims 2 (“determining… that a previously scheduled advertisement associated with the advertiser is available to be replaced”), and 3 (“determining… that an unscheduled spot of the commercial set is available for placement of the ad-song advertisement”).
See, e.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (“The process of receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad all describe an abstract idea, devoid of a concrete or tangible application.”); see also Affinity Labs, 838 F.3d at 1269 (“The idea in this case is even broader and more abstract than the idea in Ultramercial'. The ’085 patent covers streaming content generally, not even including an additional feature such as exchanging the consumer’s access to the streaming content for the consumer’s viewing of an advertisement.”). The Examiner finds that claim 1 recites advertising, marketing, or sales activities or behaviors, an example of commercial interactions that the Guidance lists as a certain method of organizing human activity that is an abstract idea. Guidance, 84 Fed. Reg. at 52.
Secondly, Appellant asserts the argument that the claims do not recite “Mental Processes” in that “the human mind is not adapted to perform this function.”  See Amendment, page 12.  Specifically, Appellant asserts the arguments that “the “determining” element actually requires making a determination about whether something occurred within a proximity threshold that takes into account latency between a first time at which the ad song was provided to a consumer and a second time at which the automated media scheduling system determines that the ad song has been provided to the consumer”, “the human mind is not adapted to make such a determination”, and “[t]he human mind is not adapted to automatically insert an item into a commercial set.”  See Appeal Brief, page 15.  The Examiner respectfully disagrees.
The steps of claims 1, 10, and 16 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could listen to a terrestrial radio broadcast or view a website (plurality of different media platforms) for an ad-song (an example of a content trigger/triggering content provided by the Specification, 6:22—24, 7:3—6), and, in response to hearing the ad-song, choose an advertisement related to the ad-song (an example of triggered content provided by the Specification, 6:10-11, 7:8—9) to be added to a media channel depending on a “latency” (i.e. a temporal analysis of when the ad song was last played). Here, the claimed information associating content triggers with content adjustment parameters can be held in the user’s memory. Thus, claims 1, See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.
Accordingly, the Examiner finds that claim 1 recites abstract ideas, namely a certain method of organizing human activity (commercial interactions, specifically advertising, marketing or sales activities or behaviors) and a mental process. For the same reasons, claims 1-20 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Appellant asserts the argument that “the particular machine or manufacture recited in the claims is integral to the claims.”  See Appeal Brief, page 16.  Specifically, Appellant asserts the argument that “the threshold value being set to account “for latency between a first time at which the ad song was provided to a consumer and a second time at which the automated media scheduling system determines that the ad song has been provided to the consumer,” shows that the automated media scheduling system is integral to the claims, and therefore the claims integrate any judicial exception into a practical application.”  Id.  The Examiner respectfully disagrees.
The Specification provides that “such delays may be caused by network or device latency” and a delay (i.e. latency) due to a processing time required to analyze the relevant broadcast data.  See Specification, page 10, line 24 – page 11, line 9.  It is noted that the claim recites a “latency between a first time at which the ad song was provided to a consumer and a second time at which the automated 
As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Moreover, it is noted that the claims fail to provide any utility with regards to the insertion of an ad-song in a commercial set.  That is, once an ad-song has been inserted, the claims fail to provide for the use of the aforementioned commercial set.  Additionally, the Examiner finds that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea.  
Appellant contends that this is a specific technical improvement in the functionality of existing media scheduling systems.  More broadly, the Examiner finds that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a media channel. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed by “executing a program instruction in a data processing apparatus.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions. Spec. 32-34.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application. For the same reasons, independent claims 1, 10, and 16 do not integrate the recited abstract ideas into practical applications.
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Accordingly, the dependent claims merely provide more specificity as to the content adjustment parameters, content triggers, and media platforms, more particularly claiming advertising on media platforms such as radio data systems and signage displays, all on the same generic computers. Thus, claims 2-9,11-15, and 17-20 do not integrate the recited abstract ideas into practical applications.
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.

Additionally, Appellant asserts the argument that the claim “can only be performed in an automated system that is capable of providing an ad-song to a consumer, and determining when the ad song was provided to the consumer after some lag time (latency).”  See Appeal Brief, page 16.  The Examiner respectfully disagrees.  It is noted that Appellant’s assertion fails to provide how the claimed invention improves the technical field of a media scheduling system.  Once again, the Examiner notes that the insertion of an ad-song after a specified amount of time (i.e. lag time) would not have improved the technical field of a media scheduling system.  That is, it is a long-standing practice to schedule the insertion of media items such that they are not repeated within a specified amount of time.  Specifically, producers of radio programs are known to delay the repeat playing of media items by utilizing a predetermined time threshold (i.e. play a song only once per hour).  Appellants assertion that the consideration of a lag time fails to support any “inventive concept” within the asserted technical field.
In any case, the Specification describes implementing the method of the independent claims using conventional computer equipment, such as “media automation system 110,” including “billing system 120,” “streaming broadcast chain 160,” “cloud based services such as iHeart Radio® (not illustrated),” “Internet 161,” “cellular network 166 for delivery to mobile device 168,” “on air broadcast chain 150,” and “broadcast tower 151.” Spec. 7:12—29, Fig. 1. See also id. at 8—9 (describing additional conventional aspects of Figure 1). In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific BASCOM, Appellant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, the Examiner finds that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” As to the claim as a whole, the Examiner finds that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
In sum, the limitations of claims 1, 10, and 16, considered individually and in combination, do not provide an inventive concept. For the same reasons, claims 2-9, 11-15, and 17-20 do not provide inventive concepts.
Claim 10
Appellant asserts the argument that “the examiner’s assumption that the elements can be performed in the human mind is erroneous, for the reasons set forth above with respect to claim 1, and for at least the following additional reason.”  See Appeal Brief, page 17.  The Examiner respectfully disagrees for the aforementioned reasons above in claim 1.
With regards to the “additional reason,” Appellant asserts the argument that “[t]he human mind is not adapted to implement a traffic system that provides information to a database server.”  See Appeal Brief, page 17.  The Examiner respectfully disagrees.  The Examiner does not contend that a traffic system can be implemented in a human mind.  However, it is noted that the claimed “traffic system” merely provides for a generic computer hardware system.  More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a media channel. In particular, 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Secondly, Appellant asserts the argument that “the database server and the traffic system are integral to claim 10” and “integrates the stated judicial exceptions, i.e. determining and inserting, into a practical application.”  See Appeal Brief, page 18.  The Examiner respectfully disagrees.  As previously noted, simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application.
Lastly, Appellant asserts the argument “the claimed method, as a whole, provides a new and useful application of the identified abstract ideas, because conventional automated media scheduling systems cannot achieve the functionality recited by claim 10.”  See Appeal Brief, page 19.  The Examiner respectfully disagrees in that the recitation of “a traffic system” is nominal and fails to provide any improvement to a media scheduling system.  That is, the claim recites a device “configured to implement See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354.
For the aforementioned reasons above, the rejection of claim 10 under 35 U.S.C. 101 is maintained.
Claim 16
Appellant asserts the argument that “the examiner’s assumption that the elements can be performed in the human mind is erroneous, for the reasons set forth above with respect to claim 1.”  See Appeal Brief, page 19.  The Examiner respectfully disagrees for the aforementioned reasons above in claim 1.
Additionally, Appellant asserts the argument that “[t]he human mind is not adapted to perform evaluations on tags included in programming logs.”  See Appeal Brief, page 20.  The Examiner respectfully disagrees.  It is noted that the features upon which Appellant relies (i.e., “tags included in programming logs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 associated with a scheduled song listed in a media programming log.”  That is, the claim does not provide for a tag that is stored or listed in a media programming log, but merely associated with a song that is listed in said media programming log.
Moreover, it is noted that Appellant fails to provide why evaluations of tags in programming logs cannot be performed by a human mind.  Appellant merely provides that “the human mind is not adapted to perform evaluations on tags included programming logs” without further explaining and/or providing which of the claimed features would be so prohibitive of a mental evaluation.  Furthermore, the Examiner notes that a user may mentally read, evaluate, and make determinations from tags related to those songs included in a programming log.  Wherein the Specification relates “tags” to “metadata” (i.e. data about data), there is nothing functionally prohibitive to a user evaluating the data of said “tags.”
As per Step 2A, Prong two and the “inventive concept” of Claim 16, Appellant relies upon the same arguments made with regards to claim 1.  Accordingly, for the aforementioned reasons above, the Examiner respectfully disagrees.
As per Step 2B, Appellant relies upon the same arguments made with regards to claim 1.  Accordingly, for the aforementioned reasons above, the Examiner respectfully disagrees.
Claims 4, 13, and 18
Appellant asserts the argument that “the subject matter of claims 4, 13, and 18 further illustrate that the particular machine or manufacture recited in the claims is integral to the claims.”  See Appeal Brief, page 22.  The Examiner respectfully disagrees.  
It is noted that the claim recites “transmitting a notification to a traffic system, the notification including information indicating that the ad-song advertisement has been inserted, by executing a program instruction in a data processing apparatus.”  The claim as provided broadly claims features directed to merely providing data results, similar to that of the judicial exception.  As to the claim as a whole, the Examiner finds that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “transmitting a notification” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible and does not integrate the abstract idea into a practical application.
Claim 7
Appellant asserts the argument that “storing an ad-son advertisement tag in metadata, as recited by claim 7, is not extra-solution activity, but instead is a particular way of implementing the invention.”  See Appeal Brief, page 23.  The Examiner respectfully disagrees.  
The claim as provided broadly claims features directed to merely providing data results, similar to that of the judicial exception.  As to the claim as a whole, the Examiner finds that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As previously provided, the feature of the instant claims may be represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.

Claim 8
Appellant asserts the argument that “[p]erforming the operations of claim 1 on both terrestrial and on-line broadcasts could not be further from simply linking the technology to a particular environment” because “[c]onventional media automation systems do not integrate terrestrial and on-line broadcasts.”  See Appeal Brief, page 25.  Additionally, the Appellant asserts the argument that “conventional media automation systems are generally dedicated to one or the other – not both terrestrial and on-line broadcasts.”  Id.  The Examiner respectfully disagrees.  It is noted that the streaming of terrestrial media broadcast (i.e. radio stations) via online channels is well-known to the industry.  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In this instance, the instant claim merely links the performance of the operation in claim 1 to both a terrestrial broadcast and an on-line broadcast.
The claim(s) is/are not patent eligible and does not integrate the abstract idea into a practical application.
Conclusion
Claims 1-20 are directed to abstract ideas (certain method of organizing human activity (commercial interactions, specifically advertising, marketing or sales activities or behaviors) and mental processes). The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept.  Accordingly, the Examiner maintains the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.


Respectfully submitted,
/Paul Kim/
Examiner, Art Unit 2152
Conferees:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152            

                                                                                                                                                                                            /Brannon Smith/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.